DISMISS; and Opinion Filed November 20, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00742-CV

          ENYIMBA SOCIAL CLUB USA, INC., DALLAS BRANCH, Appellant
                                   V.
                       EMANUEL EMEANUA, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01589-A

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Evans, and Justice Boatright
                                  Opinion by Justice Boatright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated June 28, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated June 28, 2018, we notified appellant the

time for filing the docketing statement had expired. We cautioned appellant that failure to file its

docketing statement within ten days might result in dismissal of this appeal without further notice.

By letter dated August 30, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

or payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal. Because appellant has

failed to comply with notices from this court requiring specified actions, we dismiss this appeal.

TEX. R. APP. P. 42.3(c).




                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE



180742F.P05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ENYIMBA SOCIAL CLUB USA, INC.,                     On Appeal from the County Court at Law
 DALLAS BRANCH, Appellant                           No. 1, Dallas County, Texas
                                                    Trial Court Cause No. CC-14-01589-A.
 No. 05-18-00742-CV        V.                       Opinion delivered by Justice Boatright.
                                                    Chief Justice Wright and Justice Evans
 EMANUEL EMEANUA, Appellee                          participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         It is ORDERED that appellee EMANUEL EMEANUA recover his costs of this appeal,
if any, from appellant ENYIMBA SOCIAL CLUB USA, INC., DALLAS BRANCH.


Judgment entered this 20th day of November, 2018.




                                             –3–